internal_revenue_service number release date index number ---------------------------------------- ----------------------------- ------------------------------ -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-123170-05 date november this letter responds to the letter dated date submitted on behalf of ----------------------------- ------------------------- --------------------------- legend x y state ------ d1 -------------------- d2 --------------------- dear -------------- x requesting rulings under sec_1362 and sec_1362 of the internal_revenue_code facts intended x to be treated as an s_corporation effective d1 but x inadvertently failed to timely file an s_corporation_election in addition the shareholders of record on d1 included y an ineligible shareholder in d2 steps were taken to remove the ineligible shareholder x requests a ruling under sec_1362 that it will be treated as an s_corporation effective d1 and a ruling under sec_1362 that the effects of x’s invalid sec_1362 election will be waived law and analysis which an election under sec_1362 is in effect x was incorporated on d1 under the laws of state the shareholders of x sec_1361 defines an s_corporation as a small_business_corporation for sec_1361 defines a small_business_corporation as a domestic plr-123170-05 corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under ' b however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no ' a election is made for any sec_1362 provides that if an election under sec_1362 by any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and ' b shall not apply corporation was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent ineffectiveness of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary corporation under sec_1362 x has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 had x timely file the election under sec_1362 it may have been invalid under sec_1361 because y an ineligible shareholder was one of the shareholders of x conclusion x has however established reasonable_cause for not making a timely s election and is entitled to relief under ' b therefore based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective d1 this ruling is in the present situation x did not timely file its election to be treated as an s x did not timely file an election to be treated as an s_corporation under ' a plr-123170-05 conditioned on x within days of the date of this letter filing a new form_2553 with the appropriate service_center with an effective date of d1 a copy of this letter should be attached to the election corporation x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation with respect to the period specified by sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation as of d1 and thereafter provided that x’s s_corporation_election is not otherwise terminated under sec_1362 x represents that at all relevant times x and its shareholders treated x as an s except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a valid s_corporation this letter_ruling is directed only to the taxpayer requesting it sec_6110 under a power_of_attorney on file in this office a copy of this letter will be sent to sincerely of the code provides that it may not be used or cited as precedent your authorized representatives enclosures cc copy of this letter copy for sec_6111 purposes dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs and special industries
